DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This Office action is in reply to filing by applicant on 12/16/2021.
Claims 1, 9, and 13 were amended by Applicant.
Claims 2 - 3, 10 - 11, and 15 - 16 were previously presented by Applicant.
Claims  4 - 8, 12, 14, and 17 - 20 remain as original.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 1 is directed to a method (process), independent claim 9 is directed to a system (machine), and independent claim 13 is directed to a method (process), all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent claims 1,9,13 recite:
deploying an asset to be transferred between a lender and a borrower; providing access to an invokable loan request for requesting a loan to a borrower; deploying a loan request further comprising at least one term of the loan by incorporating terms of the loan request, providing access to an invokable loan review method for accessing the loan request to one or more lenders; providing access to an invokable loan accept method for accepting the loan request to one or more lenders;  receiving acceptance of terms of the loan from a particular lender of the one or more lenders; deploying loan agreement specifying the terms of the loan between the particular lender and the borrower; executing the transfer of the asset from the particular lender to the borrower.  
Several dependent claims further refine the abstract idea of claim 1,9,13:
wherein the loan transaction is executed. (claims 2,10,15); selecting a transfer agent; executing the loan agreement; (claims 3,11,16);  a loan request method, a loan review method, a loan modify method and a loan accept method.  (claims 4, 12); accepting at least one proposed loan term from the borrower; and at least one proposed loan term as a loan request. (claim 5); reviewing a loan request; and deploying an acceptance of the loan request.  (claim 6); a counter offer.  (claims 7,20); an agreement on the final terms of the loan contract. (claim 8); contact information for the borrower and a lender contacts the borrower directly.  (claim 14); collateral for the loan. (claim 17); wherein the collateral further comprises an asset. (claim 18);  a loan modify method. (claim 19).   
  The claim(s) thus recite the abstract idea of:
creating and executing a loan between borrower and lender.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The blockchain,  computing system, processor, and computer-readable storage medium additional limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements simply generally link the abstract idea above noted to blockchain technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above also lack any elements, whether computer related (including their blockchain, computing system, processor, and computer-readable storage medium), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to blockchain technology. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  
 
Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;


Claims 1 - 17 and 19 - 20 rejected under 35 USC 102 (a)(1) as being anticipated by Voorhees (US20180218176A1).

Regarding claims 1, 9, and 13: (Note that independent claim 13 mapped immediately below is a slightly narrower version of independent claims 1 and 9).
Voorhees discloses:
A method performed by a computing system for executing a loan transaction, comprising (this contains all the hardware of the independent claims) ("Disclosed is a system, a method and computer-readable medium for implementing a smart contract on a blockchain. The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met.", [ABSTRACT]);
deploying into a public blockchain computer-executable program contract code of a digital loan contract specifying digital asset to be transferred between a lender and a borrower, 
Examiner Note: the claim phrase(s) computer-executable program contract code and/or computer-executable program code are repeated no less than thirteen (13) times below in various claim limitations. These references are herein mapped once  (immediately below) to represent the fact that all computer programs utilize the said "code" in their operations, and, therefore, this series of limitations (as above) will not be repeatedly mapped  (i.e., "In the present disclosure, the contract is in a sense built into the code, which means in one aspect that using blockchain technology and smart contracts, at least some steps that are performed by the code can be transparent and processes are secured by the laws of cryptography. Individuals would have great difficulty trying to forge data, erase data or add data inappropriately. The system also provides transparency in view of who owns the assets and their providence over time. Because of this new system, a new infrastructure has greater cyber security, and has greater overall security in terms of having to trust third parties or humans.", [015]).

	as to the additional features of the above limitation   .   .   .   ("In an example, the automated and secure platform replaces traditional third parties in the sense that the platform automatically creates a “smart contract” between the interested parties (e.g., a borrower and a creditor/lender), which enables a requesting party to secure a loan or a line of credit in exchange for offering the requesting party's asset as collateral. Through the smart contact, the platform/system automatically monitors the performance of all parties according to their rights and obligations as set in the contract and manages (and/or modifies) contract terms in response to the performance of all parties and/or fluctuations in the value of the underlying asset.", [013]) and ("Thus, the blockchain network 290 can either be a public and transparent entity or a privately managed entity that it used for execution of the smart contract.", [089]);
wherein said computer-executable program code further comprises one or more invokable methods; ("FIG. 4 illustrates a method of creating a digital asset based smart contract, according to an aspect of the present disclosure;", [009]) and ("FIG. 6 illustrates a method implementing a multisignature smart contract.", [011]);
under control of the contract code, providing access to an invokable loan request method for requesting a loan to a borrower; ("Parties may directly engage the smart contract platform/system described herein to secure access to capital in exchange for digital assets and rest assure that the underlying agreement is properly, efficiently and securely executed, monitored, and modified should any violation of any term of the agreement occur and completed. For example, a borrower may select requested terms of a loan through a platform 210 inside of his or her account.", [018]);
under control of the loan request method, deploying into the public blockchain a loan request further comprising at least one term of the loan by incorporating terms of the loan request into a new block in the blockchain; ("For example, a borrower may select requested terms of a loan through a platform 210 inside of his or her account.", [018]) and ("The current computer infrastructure for managing a secured loans or secured agreements and the collateral put up for that transaction typically includes a server that stores a database of data associated with the loan. The database case store a copy of the loan agreement, data regarding the amount of the loan, the payoff amount, the payment history, data about the parties to the transaction and so forth. When data about the loan agreement changes, such as a change in an asset value is identified, then a user needs to manually access the database for that loan and make changes to the database. The parties to the loan also must trust the entity managing the database that the proper data will be entered and trusted.", [034]) and ("The smart contract can also include a contract monitor that is configured to monitor the execution of the smart contract on the blockchain and a current value of the asset to yield a status. A smart contract manager can be implemented to then manage the smart contract on the blockchain according to the status.", [037]);
under control of the contract code, providing access to an invokable loan review method for accessing the loan request to one or more lenders; ("The letter would approve the request by selecting the terms that the appropriate unique passwords are generated from the borrower, lender, and an Oracle disclosed herein to confirm and establish the contract.", [018]);
under control of the contract code, providing access to an invokable loan accept method for accepting the loan request to one or more lenders: ("The system 210 may provide an interface (an application) on each of the first user device 220 and 230, through which the lending and borrowing parties may access the system 210 or blockchain network 290, offer terms, accepts terms, post digital assets, accept digital assets, receive and transmit messages regarding the execution of the smart contract, etc. Oracle 250 can also communicate data to the system 210 and/or the blockchain network 290 and receive information from the network 240.", [054]);
under control of the contract code, receiving acceptance of terms of the loan from a particular lender of the one or more lenders via the invokable loan accept method; ("Accordingly, a lending party may log into the system 210, browse the available requests posted by one or more borrowing parties and select one or more to engage with by accepting the associated advertised terms.", [0111]);
under control of the contract code, deploying a new block containing a loan agreement to the public blockchain, ("Having every computer (“node”) in a system stores data (e.g. a copy of the blockchain, or a portion of the blockchain corresponding to specific assets/portfolios) and then running the smart contract code embedded within the blockchain is a lot more expensive than having one or two participants run the code on individual computers. Currently, nodes have to compute everything even if they are not attempting to mine the block, because the only way to validate a block is to run the code and compare the answers to the mined block.", [074]) and ("In implementations, the encumbrances may include an n-of-m multisignature requirement, a time-based or block height-based encumbrance, an encumbrance based on an identity of signers, an over-collateralization encumbrance, etc.", [0128]) and ("If the quorum flag is not set at 606, the operations 600 proceed to decision block 610, which determines whether the signer who sent the request to sign the multisignature wallet in operation 604 has already signed the wallet. If the signer has already signed, exit operation 612 exits and returns unused gas to the signer's account on the blockchain network.", [0131]) and ("The database case store a copy of the loan agreement, data regarding the amount of the loan, the payoff amount, the payment history, data about the parties to the transaction and so forth.", [034]) and ("The use of the smart contract further addresses issues with respect to transparency and auditability through, for example, the unique recordation of each agreement in a bitcoin blockchain, or other blockchain technology, as will be described below.", [014]) and ("In the present disclosure, the contract is in a sense built into the code, which means in one aspect that using blockchain technology and smart contracts, at least some steps that are performed by the code can be transparent and processes are secured by the laws of cryptography.", [015]);
the loan agreement specifying the terms of the loan between the particular lender and the borrower; and ("For example, a borrower may select requested terms of a loan through a platform 210 inside of his or her account. The letter would approve the request by selecting the terms that the appropriate unique passwords are generated from the borrower, lender, and an Oracle disclosed herein to confirm and establish the contract.", [018]) and ("The technical improvements include the implementation of such components as a smart contract creator that can generate a blockchain-based smart contract that documents a contractual relationship of two or more parties based on an exchange of an asset, which can be cryptocurrency. The smart contract can also include a contract monitor that is configured to monitor the execution of the smart contract on the blockchain and a current value of the asset to yield a status. A smart contract manager can be implemented to then manage the smart contract on the blockchain according to the status.", [037]);
under control of the contract code, automatically executing the transfer of the digital asset from the particular lender to the borrower.  ("The system or platform 210 can represent the system that interacts with the first user 220 and the second user 230 to finalize the terms of the smart contract and then implements the smart contract for execution on a blockchain network 290.", [049]).

Regarding claims 2, 10, 15:
Voorhees discloses all the limitations of claims 1, 9, and 13, respectively:
Voorhees further teaches:
wherein the loan transaction is executed under control of the contract code.  ("In the present disclosure, the contract is in a sense built into the code, which means in one aspect that using blockchain technology and smart contracts, at least some steps that are performed by the code can be transparent and processes are secured by the laws of cryptography. Individuals would have great difficulty trying to forge data, erase data or add data inappropriately. The system also provides transparency in view of who owns the assets and their providence over time. Because of this new system, a new infrastructure has greater cyber security, and has greater overall security in terms of having to trust third parties or humans.", [015]).
Regarding claims 3, 11, 16:
Voorhees discloses all the limitations of claims 1, 9, and 13, respectively:
Voorhees further teaches:
selecting a transfer agent; executing the loan agreement; and deploying into the blockchain loan repayment data.  ("Therefore, once the value of the bitcoin drops by more than 5%, the system 210 and/or the blockchain network 290 triggers a modification to the terms of the smart contract (e.g., adjusts a monthly payment to be made by the borrowing party to accommodate for the depreciation in the value of bitcoin, shorten the repayment period, etc.).", [0106]) and ("The oracle 250 can be an agent that finds and verifies real-world occurrences or events 270, 280, 290 and submits this information to one or more of the blockchain 290 and/or the system 210 to be used by the smart contracts. It can receive the data and format it or modify it in preparation for providing or submitting to the blockchain smart contract.", [050]) and ("Disclosed is a system, a method and computer-readable medium for implementing a smart contract on a blockchain. The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met.", [ABSTRACT]).
Regarding claims 4, 12:
Voorhees discloses all the limitations of claims 1 and 9, respectively:
Voorhees further teaches:
wherein the one or more invokable methods further comprise a loan request method, a loan review method, a loan modify method and a loan accept method.  ("the automated and secure platform replaces traditional third parties in the sense that the platform automatically creates a “smart contract” between the interested parties (e.g., a borrower and a creditor/lender), which enables a requesting party to secure a loan or a line of credit in exchange for offering the requesting party's asset as collateral.", [013]) and ("For example, a borrower may select requested terms of a loan through a platform 210 inside of his or her account. The letter would approve the request by selecting the terms that the appropriate unique passwords are generated from the borrower, lender, and an Oracle disclosed herein to confirm and establish the contract.", [018]) and ("The oracle 250 can be an agent that finds and verifies real-world occurrences or events 270, 280, 290 and submits this information to one or more of the blockchain 290 and/or the system 210 to be used by the smart contracts. It can receive the data and format it or modify it in preparation for providing or submitting to the blockchain smart contract.", [050]).
Regarding claim 5:
Voorhees discloses all the limitations of claim 4:
Voorhees further teaches:
wherein a loan request method further comprises: accepting at least one proposed loan term from the borrower; and deploying into the blockchain the at least one proposed loan term as a loan request. ("A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource.", [0111]) and ("Disclosed is a system, a method and computer-readable medium for implementing a smart contract on a blockchain", [ABSTRACT]).
Regarding claim 6:
Voorhees discloses all the limitations of claim 4:
Voorhees further teaches:
wherein a loan review method further comprises: reviewing a loan request; and deploying into the blockchain an acceptance of the loan request.  ("The system 210 may provide an interface (an application) on each of the first user device 220 and 230, through which the lending and borrowing parties may access the system 210 or blockchain network 290, offer terms, accepts terms, post digital assets, accept digital assets, receive and transmit messages regarding the execution of the smart contract, etc. Oracle 250 can also communicate data to the system 210 and/or the blockchain network 290 and receive information from the network 240.", [054]).
Regarding claim 19:
Voorhees discloses all the limitations of claim 13:
Voorhees further teaches:
wherein the one or more invokable methods further comprise a loan modify method.  ("Through the smart contact, the platform/system automatically monitors the performance of all parties according to their rights and obligations as set in the contract and manages (and/or modifies) contract terms in response to the performance of all parties and/or fluctuations in the value of the underlying asset.", [013]).
Regarding claims 7, 20:
Voorhees discloses all the limitations of claims 4 and 19, :
Voorhees further teaches:
wherein the loan modify method further comprises: under control of the contract code, deploying into the blockchain a counter offer. ("The system 210 may provide an interface (an application) on each of the first user device 220 and 230, through which the lending and borrowing parties may access the system 210 or blockchain network 290, offer terms, accepts terms, post digital assets, accept digital assets, receive and transmit messages regarding the execution of the smart contract,", [054]). 
Regarding claim 8:
Voorhees discloses all the limitations of claim 4:
Voorhees further teaches:
wherein the loan accept method further comprises: deploying into the blockchain an agreement on the final terms of the digital loan contract. ("The system 210 may provide an interface (an application) on each of the first user device 220 and 230, through which the lending and borrowing parties may access the system 210 or blockchain network 290, offer terms, accepts terms, post digital assets, accept digital assets, receive and transmit messages regarding the execution of the smart contract, etc. Oracle 250 can also communicate data to the system 210 and/or the blockchain network 290 and receive information from the network 240.", [054]).
Regarding claim 14:
Voorhees discloses all the limitations of claim 13:
Voorhees further teaches:
wherein the loan request further comprises contact information for the borrower and a lender contacts the borrower directly. ("Parties may directly engage the smart contract platform/system described herein to secure access to capital in exchange for digital assets and rest assure that the underlying agreement is properly, efficiently and securely executed, monitored, and modified should any violation of any term of the agreement occur and completed. For example, a borrower may select requested terms of a loan through a platform 210 inside of his or her account. The letter would approve the request by selecting the terms that the appropriate unique passwords are generated from the borrower, lender, and an Oracle disclosed herein to confirm and establish the contract.", [018]) and ("The oracle 250 is a service that provides a data feed to the contract and could also provide a unique key as well. The oracle 250 can be an agent that finds and verifies real-world occurrences or events 270, 280, 290 and submits this information to one or more of the blockchain 290 and/or the system 210 to be used by the smart contracts. It can receive the data and format it or modify it in preparation for providing or submitting to the blockchain smart contract.", [050]) and  ("In yet another example, direct plug-ins to other technical and traditional financial instructions such a direct deposit, automatic payment options, dividend paying assets, investment options for unused collateral, spending options for unused collateral, and financial accounting plugins for book keeping and financial planning, may be used.", [0127]).
Regarding claim 17:
Voorhees discloses all the limitations of claim 13:
Voorhees further teaches:
wherein the loan agreement further comprises collateral for the loan.  ("For example, the use of the various components and the introduction of a blockchain-based network provide a new set of tools and functionality for managing a loan collateralized by a digital asset and that eliminates the trust requirement in traditional loan transactions and can make the process more efficient.", [040]).

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claim 18  is rejected pursuant to 35 USC 103 as being unpatentable over  Voorhees (US20180218176A1) in view of  Van Luchene (US20070129124A1).

Regarding claim 18:
Voorhees  discloses all limitations of claim 17:
Voorhees  does not disclose, but Van Luchene teaches:
wherein the collateral further comprises a virtual gaming asset.  ("Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, the type of account, e.g. basic or premium, the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent, and/or the player character's real world credit score, and/or the factors used in the real world to determine a credit score.", [020]).  and ("In one embodiment, the collateral is a real world credit line. Each player may indicate the amount of collateral in the form of the real world credit line he is willing to allocate against the virtual loan. Such a real world credit line may be a credit card, debit card, private or public payment facilitator account (i.e. paypal), brokerage account, equity line or other financial security and/or the financial security of another player character and/or a non-playing third party, such as a bank, credit institution, credit card company, mutual fund, hedge fund, insurance company, etc. or any combination of these or any other type of real world financial instrument or institution that provides a credit line or holds or secures assets for third parties.", [0160]) and ("Alternatively or additionally, the collateral may be a non-financial asset. Such an asset includes any item of economic value including, but not limited to, a virtual object; a virtual skill or attribute; virtual property or business; a real world object or property; a promise to perform certain services, or any combination thereof. In one embodiment, the collateral is the natural resources and/or building materials used to construct the virtual project. In another embodiment, the collateral may be a collection of assets held in escrow. In the event of a default, such assets may be sold or otherwise liquidated.", [0181]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Voorhees to incorporate the teachings of Van Luchene because Voorhees would be more efficient and versatile if its so called smart loan contract on a blockchain were able to also incorporate the ability to use a gaming asset as collateral for that loan. ("Alternatively or additionally, the collateral may be a non-financial asset. Such an asset includes any item of economic value including, but not limited to, a virtual object; a virtual skill or attribute; virtual property or business; a real world object or property; a promise to perform certain services, or any combination thereof. In one embodiment, the collateral is the natural resources and/or building materials used to construct the virtual project. In another embodiment, the collateral may be a collection of assets held in escrow. In the event of a default, such assets may be sold or otherwise liquidated.", [0181]).












Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Walsh (US20190130506A1) - A computer implemented, non-transitory, networked apparatus, method and system comprising a graphical user interface for facilitating the utilization of a real-time value of collateralized property including tracking, transforming and utilizing the real-time value of the collateralized property, including: a centralized database server for storing in structured registers data associated with collateralized property, an investment processing module networked to the database server; a display providing the graphical user interface having an investment processing module icon, and a processor that is responsive to user interaction with the investment processing module icon, opens a data register for accessing the real-time value of the collateralized property and an investment portfolio of investment vehicles which are to be or have been purchased by the user, and wherein the graphical user interface provides a function for executing a purchase of an investment vehicle utilizing at least a portion of the value of the collateralized property.
Leonard  (US10482533B2) - Apparatus and methods for providing transparency, security, and auditability to a loan servicing process by encoding Loan Actions and associated Action data, onto a Blockchain. The Blockchain is distributed to Participants in the Loan, such as the Borrowers, Regulators, Servicers, and Vendors. The present disclosure further provides a method for homogenizing a variety of Vendor Formats for inclusion on the Blockchain and memorializing execution of a smart contract on the Blockchain. simplifying Transactions such as assignment of the rights of a Participant are simplified and memorialized and accessible via a communications network.
Leonard (US20210103984A1) - Apparatus and methods for aggregating Mortgage Loans based upon servicing records verified via a blockchain distributed ledger. The Blockchain is distributed to Participants in the Loan, such as the Borrowers, Regulators, Servicers, and Vendors. Participants may submit an aggregation criteria, such as for example a criteria used for selecting loans to be included in a securitization pool. The present disclosure further provides a method for homogenizing a variety of loan criteria and memorializing execution of a smart contract on the Blockchain.
Leonard  (US20190385229A1) -   Apparatus and methods for ingesting Legacy Records of mortgage loan servicing actions onto a Blockchain. The Blockchain is distributed to Participants in the Loan, such as the Borrowers, Regulators, Servicers, and Vendors. The present disclosure further provides a method for homogenizing a variety of Vendor Formats for inclusion on the Blockchain and memorializing execution of a smart contract on the Blockchain.
Moura  (US20190266661A1) - Techniques are described for capturing an image of a physical object, and presenting the image in an augmented reality (AR) user interface (UI) with an overlay that includes context information regarding physical object in the image. An application running on a portable computing device receives an object image captured using the device camera. The application, and/or a remote service, analyzes the image to identify the object. Context data describing the object is determined and presented through the application's AR UI. The AR UI can also provide a real time communication session in which the user interacts with a service representative or bot to discuss a loan to purchase the object. Implementations also provide points to the user for taking out a loan to purchase a product, such points redeemable for discounts on future purchases. Point data for the user can be stored on a distributed ledger network.
Blake  (US20190043138A1) - A social finance network for college students and post-grad users who have accumulated debt, student loans and school related debt. The network being accessed through a client device, where the user is brought to a platform that contains their user profile, loan servicer info adjoined to the user profile, employment benefit information adjoined to the user profile, credit card info adjoined to the user profile. A profile on the social finance network uses a client device to access a suite of debt repayment applications, send payment directly to a loan servicer, host a student debt crowdfunding campaign, send money to another user profile on the network, direct message with other user profiles, purchase products through a credit card for a debt repayment rebate, debt management and payment breakdown of user profiles student debt, businesses offering debt repayment solutions on the social finance network, creation of a credit card with debt repayment incentives exclusively created in partnership with third party credit card companies.
Bell (US20190114706A1) - A blockchain oracle manages loans collateralized by a digital asset. Lenders and borrowers agree to loan terms that include digital asset collateral held in a multisig wallet for which various parties hold private keys. If collateral requirements are not met by the loan such as when a Loan-to-Value ratio satisfies a margin call condition, the oracle may transmit warnings to loan participants and may initiate liquidation of the digital asset collateral to remove the margin call condition. The oracle may exist on a blockchain initialized with loan agreement information. The oracle may determine whether margin call and liquidation conditions are satisfied by updating an internal state by obtaining and/or receiving information regarding the status of the loan, the digital asset collateral, and liquidation locations on-chain, by receiving status transactions, and/or by requesting the information directly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698

/Mike Anderson/           Supervisory Patent Examiner, Art Unit 3698